DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination.  Claims 1, 5, and 8 are independent claims. This Office Action is Non-Final.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the content is not understandable and grammatically incorrect.  The first sentence states “The present disclosure discloses a universal debugging method for a USB device and the USB device.” The last part of this sentence is repetitive and does not make sense. Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
In originally filed specification: 
paragraph [0002], acronym “USB” should be spelled out first time it is used. Please amend with –Universal Serial Bus (USB)--;
paragraph [0007] “Hardware” should not be capitalized;
paragraph [0009]  is nonsensical and not understandable, please correct. Does it follow paragraph [0005]? If so, then the paragraphs need to be reorganized to clearly show this order and disadvantages of each method placed afterwards.  First word “using” should be capitalized and acronym “ADB” should be spelled out first time it is used. Please amend with –Android Debug Bridge (ADB)--;
paragraph [0011] “It” should not be capitalized;
paragraph [0012] “The” should not be capitalized;
paragraph [0014] “provide a universal debugging method for a USB device and a USB device” is nonsensical and not understandable, please correct;
paragraph [0014] “using a USB interface to implement a HID device can realize drive-free execution”, it is unclear what “drive-free execution” is referring to, is this execution without using a device driver;
paragraph [0017] acronym “TTY” should be spelled out first time it is used. Please amend with –teletype (TTY)--;
paragraph [0021] acronym “HID” should be spelled out first time it is used. Please amend with –Human Interface Device (HID)--;
paragraph [0032] amend to “report IDs[[.]];”;
paragraph [0041] first word “The” should not be capitalized;
paragraph [0067] “FIG. 3” amend to “FIGS. 2-3” as the paragraphs after paragraph [0067] include description of Figs. 2 and 3;
paragraph [0077], line 2 amend to “personal computer PC [[end]]. [[Said]]  The”. Use of legalistic language should be avoided in the specification;
paragraph [0080] first word “when” should be capitalized;
paragraph [0082] first word “extracting” should be capitalized;
paragraph [0090] first word “correspondingly” should be capitalized;
paragraph [0097], line 3 amend to “a tablet personal computer (PC)”;
paragraph [0100] first word “a” should be capitalized;
paragraph [0109] first word “correspondingly” should be capitalized;
Appropriate correction is required, please check the whole specification for spelling, grammar, capitalization errors and for use of legalistic language.

The use of the terms LINUX, UNIX, WINDOWS, ANDROID, POSIX and other terms throughout the specification, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Please read through and amend the specification to properly mark each term as a trademark as given above.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawing Objections
The drawings are objected to because:
Fig. 2, please amend the block in the second row to “USB HID, enumerating a HID device, using two HID func desc” .
Fig. 2,  please amend the block in the fourth row to “data transmitting”.
Fig. 2, please amend the block in the last row to “getty program”.
Fig. 2, use of trademark LINUX has been noted in the application drawings. The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Appropriate correction is required.
In order to avoid abandonment of the application, applicant must make these above drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

Information On How To Effect Drawing Changes


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Objections
Claims 1-10 are objected to because of the following informalities.
Claims 8 and 10: capitalized word is present at the start of each claim element. MPEP 608.01(m) recites: 
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i) 
There may be plural indentations to further segregate subcombinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats.

Amend claims 8 and 10 as suggested below:
8. (Currently Amended)  A USB device, wherein the device comprises: 
[[A]] a communication module for receiving input information from a terminal through a HID device; 
[[A]] a debugging module for transmitting the input information to a buffer of a virtual serial port TTY device when report ID of the input information is a serial port ID; 
extracting the input information of the terminal from the buffer of the virtual serial port TTY device, executing a shell command on the input information, and returning execution result to the terminal through the original path. 

10. (Currently Amended) The USB device of claim 8, wherein the device further comprises: 
[[A]] a HID device implementation module for implementing a HID device on the USB device to be debugged, wherein said HID device contains two descriptors with different report IDs. 

Claims 9-10 depend on claim 8 and inherit the deficiencies of claim 8.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.  Appropriate correction is required.

Claims 1-10 are objected to because of the following informalities:
Claim 1, line 1, acronym “USB” should be spelled out first time it is used. Please amend with –Universal Serial Bus (USB)--.
Claim 1, line 2,  acronym “HID” should be spelled out first time it is used. Please amend with –Human Interface Device (HID)--.
Claim 1, line 4, acronym “TTY” should be spelled out first time it is used. Please amend with –teletype (TTY)--.
Appropriate correction is required.
Claims 2-4 depend on claim 1 and inherit the deficiencies of claim 1. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 5, line 1, acronym “USB” should be spelled out first time it is used. Please amend with –Universal Serial Bus (USB)--.
Claim 5, line 5,  acronym “HID” should be spelled out first time it is used. Please amend with –Human Interface Device (HID)--.
Claim 5, line 7, acronym “TTY” should be spelled out first time it is used. Please amend with –teletype (TTY)--.
Appropriate correction is required.
Claims 6-7 depend on claim 5 and inherit the deficiencies of claim 5. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 8, line 1, acronym “USB” should be spelled out first time it is used. Please amend with –Universal Serial Bus (USB)--.
Claim 8, line 3,  acronym “HID” should be spelled out first time it is used. Please amend with –Human Interface Device (HID)--.
Claim 8, line 5, acronym “TTY” should be spelled out first time it is used. Please amend with –teletype (TTY)--.
Appropriate correction is required.
Claims 9-10 depend on claim 8 and inherit the deficiencies of claim 8. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 7 recites the limitation “the original path” that lacks antecedent basis.  Appropriate correction is required. 
Claims 2-4 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claims 2, 3, and 4, line 1 “a USB device”, it is unclear if this refers to the USB device introduced in claim 1, line 1 or a new USB device?  If refers to same USB device as claim 1, then amend claims 2, 3, and 4 to recite “the USB device”. If a new USB device, please amend claims 2, 3, and 4 to recite “a second USB device”, “a third USB device” and “a fourth USB device”, respectively. Appropriate correction is required.
Claim 3, lines 3 and 6 recite “the USB device” it is unclear and indefinite as to whether this refers to claim 1, line 1 or claim 3, line 1 “a USB device”. Appropriate correction is required.
Claim 3, line 3 “a HID device”, it is unclear if this refers to the HID device introduced in claim 1, line 2 or a new HID device?  If a new HID device, please amend claim 3 to recite “a second HID device”. Appropriate correction is required.
Claim 3, line 5 recite “the HID device” it is unclear and indefinite as to whether this refers to claim 1, line 2 or claim 3, line 3 “a HID device”. Appropriate correction is required.
Claim 3, lines 3-4 recite “said HID device” it is unclear and indefinite as to whether this refers to claim 1, line 2 or claim 3, line 3 “a HID device”. Appropriate correction is required.
Claim 3, lines 5-6 recites “the HID device on the terminal” that is indefinite and unclear as a HID device on a terminal is not introduced in claim 3 or claim 1?  Appropriate correction is required.
Claim 3, line 7 “the debugging communication process” lacks antecedent basis. Appropriate correction is required.
Claim 3, lines 7-8 “a serial port ID”, it is unclear if this refers to the serial port ID introduced in claim 1, line 3 or a new serial port ID?  If a new serial port ID, please amend claim 3 to recite “a second serial port ID”. Appropriate correction is required.
Claim 5, line 10 recites the limitation “the original path” that lacks antecedent basis.  Appropriate correction is required. 
Claim 5, line 5 recites the limitation “the input information of a terminal” that lacks antecedent basis.  Appropriate correction is required.
Claims 6-7 depend on claim 5 and inherit the deficiencies of claim 5.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claims 6 and 7, line 1 “a USB device”, it is unclear if this refers to the USB device introduced in claim 5, line 1 or a new USB device?  If a new USB device, please amend claims 6 and 7 to recite “a second USB device” and “a third USB device”, respectively. Appropriate correction is required.
Claim 7, lines 3 and 6 recite “the USB device” it is unclear and indefinite as to whether this refers to claim 5, line 1 or claim 7, line 1 “a USB device”. Appropriate correction is required.
Claim 7, line 3 “a HID device”, it is unclear if this refers to the HID device introduced in claim 5, line 5 or a new HID device?  If a new HID device, please amend claim 7 to recite “a second HID device”. Appropriate correction is required.
Claim 7, line 5 recite “the HID device” it is unclear and indefinite as to whether this refers to claim 5, line 5 or claim 7, line 3 “a HID device”. Appropriate correction is required.
Claim 7, lines 3-4 recite “said HID device” it is unclear and indefinite as to whether this refers to claim 5, line 5 or claim 7, line 3 “a HID device”. Appropriate correction is required.
Claim 7, lines 5-6 recites “the HID device on the terminal” that is indefinite and unclear as a HID device on a terminal is not introduced in claim 7 or claim 5?  Appropriate correction is required.
Claim 7, line 7 “the debugging communication process” lacks antecedent basis. Appropriate correction is required.
Claim 7, lines 7-8 “a serial port ID”, it is unclear if this refers to the serial port ID introduced in claim 5, line 6 or a new serial port ID?  If a new serial port ID, please amend claim 3 to recite “a second serial port ID”. Appropriate correction is required.
Claim 8, line 8 recites the limitation “the original path” that lacks antecedent basis.  Appropriate correction is required. 
Claims 8 and 10, line 1 recites the limitation “the device” that lacks antecedent basis.  Appropriate correction is required.
Claims 9-10 depend on claim 8 and inherit the deficiencies of claim 8.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in the Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in the Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claim 8 with functional language italicized and generic placeholder and linking phrase in bold for claim 8:

8.  A USB device, wherein the device comprises: 
A communication module for receiving input information from a terminal through a HID device; 
A debugging module for transmitting the input information to a buffer of a virtual serial port TTY device when report ID of the input information is a serial port ID; extracting the input information of the terminal from the buffer of the virtual serial port TTY device, executing a shell command on the input information, and returning execution result to the terminal through the original path. 
 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claim 8 are in Figs. 4-5 and on pages 12-15.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections and objections set forth in this Office Action.

Reasons for Indication of Allowable Subject Matter 
The following is a statement of reasons for the indication of allowable subject matter: 
Elements of independent Claims 1, 5, and 8 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole the italicized elements in claims 1, 5, and 8: 

1. A universal debugging method for a USB device, the method comprises:
receiving input information of a terminal through a HID device; 
when report ID of the input information is a serial port ID, transmitting the input information to a buffer of a virtual serial port TTY device; 
extracting the input information of the terminal from the buffer of the virtual serial port TTY device, executing a shell command on the input information, and returning execution result to the terminal through the original path. 

5.  A universal debugging method for a USB device, wherein the method comprises:
sending input information to the USB device to be debugged, so that the USB device to be debugged performing the following steps:
receiving the input information of a terminal through a HID device;
when report ID of the input information is a serial port ID, transmitting the input information to a buffer of a virtual serial port TTY device;
extracting the input information of the terminal from the buffer of the virtual serial port TTY device, executing a shell command on the input information, and returning execution result to the terminal through the original path. 

8.  A USB device, wherein the device comprises: 
A communication module for receiving input information from a terminal through a HID device; 
A debugging module for transmitting the input information to a buffer of a virtual serial port TTY device when report ID of the input information is a serial port ID; extracting the input information of the terminal from the buffer of the virtual serial port TTY device, executing a shell command on the input information, and returning execution result to the terminal through the original path. 

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Usui (U.S. Patent Publn. 2007/0006035 A1) teaches a microcomputer and a method for developing system program. Specifically, there are provided a central processing unit, a high-speed serial communication interface circuit which can be utilized for a debugging interface, for example, a USB interface circuit, and an external bus interface circuit which can be connected to an external memory. The USB interface circuit has a plurality of input buffers therein and data can be output from one of the input buffers in parallel with an input operation to the other input buffer. In a debugging mode, the USB interface circuit receives a system program, and the system program thus received can be output from the external bus interface circuit together with a memory access control signal. When a target program is to be downloaded from a host computer into a target system, a speed of a data transfer can be increased.
Allman (Nonpatent Literature, “Using the HID classes eases the job of writing USB device drivers”, INTERNET CITATION, September 19, 2002, pages 83-88, EDN.com) teaches a method of using the HID classes to ease the job of writing USB device drivers. In the method, to show how to use the HID class to communicate with an embedded device, a thermometer example focuses on encapsulating the concepts of a Windows-based application. The example also shows how to use the Windows DDK library in a typical situation for a vendor-defined HID usage. 
Wong (U.S. Patent Publn. 2012/0047295 A1) teaches a multiplexing application and debug channels on a single USB connection. Specifically, a computer system for software development and debugging for an embedded system includes a Universal Serial Bus (USB), a host computer comprising a USB driver interfaced with the USB, wherein the USB driver can multiplex application data and debug data to and from the USB, and an embedded system comprising a USB module interfaced with the USB. The USB module can multiplex the application data and the debug data to and from the host computer via the USB.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114                                                                                                                                                                                             
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114